Exhibit 10.2

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of the 23rd
day of November, 2012 by and among Remark Media, Inc., a Delaware corporation
(the “Borrower”), and Digipac, LLC, a Delaware limited liability company (the
“Secured Party”).

 

WITNESSETH:

 

WHEREAS, the Borrower executed a secured promissory note (the “Note”) in favor
of Secured Party in the aggregate principal amount of One Million Eight Hundred
Thousand and No/100 Dollars ($1,800,000.00);

 

WHEREAS, as an inducement to the Secured Party to make the loan evidenced by the
Note (the “Loan”), the Borrower has agreed to grant a security interest in and
to the Collateral (as defined in this Agreement) to the Secured Party on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the Loan and other premises and
intending to be legally bound, the parties covenant and agree as follows:

 

1.

Definitions. In addition to the words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following
meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Borrower, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Borrower, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

“Collateral” shall mean (i) all tangible and intangible assets of the Borrower,
including, without limitation, cash, the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles,
Instruments, Intellectual Property, Inventory, Investment Property (other than
Borrower’s shares of common stock of Sharecare, Inc.), Commercial Tort Claims
and (ii) Proceeds of each of them.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.





 

--------------------------------------------------------------------------------

 

 

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Borrower,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of the Borrower and not included in Inventory of the Borrower,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 

“Event of Default” shall mean (i) any of the Events of Default described in the
Note, or (ii) any default by the Borrower in the performance of its obligations
under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Borrower now or in
the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of the Borrower, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents (and any applications for registration
thereof), copyrights (and any applications for registration thereof), trademarks
(and any applications for registration thereof), blueprints, drawings, designs
and plans, trade secrets, methods, processes, contracts, licenses, license
agreements, formulae, tax and any other types of refunds, returned and
unearned insurance premiums, rights and claims under insurance policies,
and computer information, software, records and data, and oil, gas, or other
minerals before extraction now owned or acquired after the date of this
Agreement by the Borrower.

 

“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or quasi
governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility, whether in the United States or any foreign jurisdiction.

“Government Rule” shall mean any applicable statute, law, regulation, ordinance,
rule, judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, including all common law, whether now or hereafter in effect.

 





2

--------------------------------------------------------------------------------

 

 

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Borrower.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Borrower, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by the Borrower and used or consumed in the Borrower’s business, whenever
acquired and wherever located.

 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Permitted Liens” shall mean all (i) liens imposed by Government Rule for taxes
that are not yet due or that are being contested in good faith through
appropriate proceedings by Borrower and for which adequate reserves have been
set aside therefor, (ii) carrier’s, warehousemen’s, mechanics’, landlords’
materialmen’s, repairmen’s and other like liens imposed by Government Rule,
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days or that are being contested in good faith
by Borrower and for which adequate reserves have been set aside therefor; (iii)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (iv) cash deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (v) liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; (vi) all existing liens on the assets of the
Borrower which have been disclosed to the Secured Party by the Borrower on a
Schedule attached hereto (provided, that if there is no such Schedule, then the
Borrower shall be deemed to have made a representation and warranty that there
are no such liens as of the date of this Agreement), (vii) all purchase money
security interests hereinafter incurred by the Borrower in the ordinary course
of business, and (viii) all licenses with respect to the intellectual property
of Borrower granted in the ordinary course of business.

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Note.  Capitalized terms not otherwise defined in this
Agreement or the Note shall have the meanings attributed to such terms in the
Code.

 



3

--------------------------------------------------------------------------------

 

 

2.

Security Interest.  

 

(a)        As security for the full and timely payment of the Note in accordance
with its terms and the performance of the obligations of the Borrower under the
Note, the Borrower agrees that the Secured Party shall have, and the
Borrower hereby grants and conveys to, and creates in favor of, the Secured
Party, a security interest under the Code in and to the Collateral, whether now
owned or existing or hereafter acquired or arising and regardless of where
located. The security interest granted to the Secured Party in this Agreement
shall be a first priority security interest, prior and superior to the rights of
all third parties existing on or arising after the date of this Agreement,
subject to the Permitted Liens. 

 

(b)        All of the Equipment, Inventory and Goods owned by the Borrower is
located in the states as specified on Schedule I attached hereto (except to the
extent any such Equipment, Inventory or Goods is in transit or located at the
Borrower’s job site in the ordinary course of business).  Except as disclosed on
Schedule I, none of the Collateral is in the possession of any bailee,
warehousemen, processor or consignee.  Schedule I discloses such Borrower name
as of the date hereof as it appears in official filings in the state or
province, as applicable, of its incorporation, formation or organization, the
type of entity of Borrower (including corporation, partnership, limited
partnership or limited liability company), the organizational identification
number issued by Borrower’s state of incorporation, formation or organization
(or a statement that no such number has been issued), and the chief place of
business, principal executive officer and the office where Borrower keeps its
books and records.  The Borrower has only one state or province, as applicable,
of incorporation, formation or organization.  The Borrower does not do business
and has not done business during the past five (5) years under any trade name or
fictitious business name except as disclosed on Schedule I attached hereto.

 

3.

Provisions Applicable to the Collateral. The parties agree that the following
provisions shall be applicable to the Collateral: 

 

(a) The Borrower covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Borrower. 

 

(b) The Secured Party or its representatives shall have the right,
upon reasonable prior written notice to the Borrower and during the
regular business hours of the Borrower, to examine and inspect the Collateral
and to review the books and records of the Borrower concerning the
Collateral that is now owned or acquired after the date of this Agreement by the
Borrower and to copy the same and make excerpts therefrom. 

 

(c) The Borrower shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures that are now owned by the Borrower in the
states set forth on Schedule I or, upon written notice to the Secured Party, at
such other locations for which the Secured Party has filed financing statements,
and in no other states without 20 days’ prior written notice to the Secured
Party. 

 





4

--------------------------------------------------------------------------------

 

 

(d) The Borrower shall not move the location of its principal executive offices
without prior written notification to the Secured Party. 

 

(e) Without the prior written consent of the Secured Party, the Borrower shall
not sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of its business. 

 

(f) Promptly upon request of the Secured Party from time to time, the Borrower
shall furnish the Secured Party with such information and documents regarding
the Collateral and the Borrower’s financial condition, business, assets or
liabilities, at such times and in such form and detail as the Secured Party may
reasonably request.

 

(g)  During the term of this Agreement, and after the occurrence and during the
continuance of an Event of Default, the Borrower shall deliver to the Secured
Party, upon its reasonable, written request from time to time, without
limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to the
Borrower’s contracts or the performance of the Borrower’s contracts,

 

(ii) evidence of the Borrower’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to the Borrower’s inventory and sales, shipment, damage or
loss thereof, all of the foregoing to be certified by authorized officers
or other employees of the Borrower, and Borrower shall take all necessary action
during the term of this Agreement to perfect any and all security interests in
favor of the Borrower and to assign to the Secured Party all such
security interests in favor of the Borrower. 

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Secured Party under this Agreement, the Borrower shall
have the right until one or more Events of Default shall occur and be
continuing, at its own cost and expense, to collect the Accounts and the Chattel
Paper and to enforce their contract rights. 

 

(i) After the occurrence and during the continuance of an Event of Default, the
Secured Party shall have the right, in its sole discretion, to give notice of
its security interest to account debtors obligated to the Borrower and to
take over and direct collection of the Accounts and the Chattel Paper, to
notify such account debtors to make payment directly to the Secured Party and to
enforce payment of the Accounts and the Chattel Paper and to enforce the
Borrower’s contract rights. It is understood and agreed by the Borrower that
the Secured Party shall have no liability whatsoever under this subsection (i)
except for its own willful misconduct. 

 

(j) At all times during the term of this Agreement, the Borrower shall promptly
deliver to the Secured Party, upon its written request, all existing leases, and
all other leases entered into by the Borrower from time to time, covering any
Equipment or Inventory (“Leased Inventory”) which is leased to third parties. 





5

--------------------------------------------------------------------------------

 

 

 

(k)  The Borrower shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written notice to the
Secured Party. 

 

(l)  The Borrower shall not close any of its Deposit Accounts or open any new or
additional Deposit Accounts without first giving the Secured Party at least
fifteen (15) days’ prior written notice thereof. 

 

(m) The Borrower shall cooperate with the Secured Party, at the Borrower’s
reasonable expense, in perfecting the Secured Party’s security interest in any
of the Collateral. 

 

(n)  The Secured Party may file any necessary financing statements and
other documents the Secured Party deems reasonably necessary in order to perfect
the Secured Party’s security interest without the Borrower’s signature. The
Borrower grants to the Secured Party a power of attorney for the sole purpose of
executing any documents on behalf of the Borrower which the Secured Party
deems reasonably necessary to perfect its security interest. Such power is and
shall be coupled with an interest, and is irrevocable. 

 

4.

Actions with Respect to Accounts.  The Borrower irrevocably makes, constitutes
and appoints the Secured Party its true and lawful attorney-in-fact with power
to sign its name and to take any of the following actions at any time after the
occurrence and prior to the cure of an Event of Default, without notice to the
Borrower and at the Borrower’s  reasonable expense: 

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;     

 

(b) Notify all account debtors that the Accounts have been assigned to the
Secured Party and that the Secured Party has a security interest in the
Accounts;     

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Secured Party;     

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;     

 

(e) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;     

 

(f) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Secured Party may: 

 

(1) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Secured Party; 

 





6

--------------------------------------------------------------------------------

 

 

(2) Receive and collect all monies due or to become due to the Borrower pursuant
to the Accounts; 

 

(3) Exercise all of the Borrower’s rights and remedies with respect to the
collection of Accounts;

 

(4)  Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;  

 

(5) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Secured Party reasonably deems
advisable;  

 

(6) Prepare, file and sign the Borrower’s name or names on any Proof of Claim or
similar documents in any proceeding filed under federal or state
bankruptcy, insolvency, reorganization or other similar law as to any account
debtor;  

 

(7) Prepare, file and sign the Borrower’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;    

 

(8) Endorse the name of the Borrower upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents
or agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Secured Party’s possession; 

 

(9) Sign the name or names of the Borrower to verifications of Accounts and
notices of Accounts sent by account debtors to the Borrower; or    

 

(10) Take all other actions that the Secured Party reasonably deems to be
necessary or desirable to protect the Borrower’s  and Secured Party’s interests
in the Accounts.  

 

(g) Negotiate and endorse any Document in favor of the Secured Party or its
designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Borrower any instrument which
the Secured Party may reasonably deem necessary or advisable to accomplish
the purpose hereof. Without limiting the generality of the foregoing, the
Secured Party shall have the right and power to receive, endorse and
collect checks and other orders for the payment of money made payable to the
Borrower representing any payment or reimbursement made under, pursuant to or
with respect to, the Collateral or any part thereof and to give full discharge
to the same.    This power, being coupled with an interest, is irrevocable until
each Note is paid in full (at which time this power shall terminate in full) and
the Borrower shall have performed all of its obligations under this Agreement.
The Borrower further agrees to use best efforts to assist the Secured Party in
the collection and enforcement of the Accounts and



7

--------------------------------------------------------------------------------

 

 

will not hinder, delay or impede the Secured Party in any manner in its
collection and enforcement of the Accounts.  

 

5.

Preservation and Protection of Security Interest.  The Borrower represents and
warrants that it has, and covenants and agrees that at all times during the term
of this Agreement, it will have, good and marketable title to the Collateral now
owned by it free and clear of all mortgages, pledges, liens, security interests,
charges or other encumbrances, except for the Permitted Liens and those junior
in right of payment and enforcement to that of the Secured Party or in favor of
the Secured Party, and shall defend the Collateral against the claims and
demands of all persons, firms and entities whomsoever. Assuming the Secured
Party has taken all required action to perfect a security interest in the
Collateral as provided by the Code, the Borrower represents and warrants that as
of the date of this Agreement the Secured Party has, and that all times in the
future the Secured Party will have, a first-priority perfected security interest
in the Collateral, prior and superior to the rights of all third parties in the
Collateral existing on the date of this Agreement or arising after the date of
this Agreement, subject to the Permitted Liens.  Except as permitted by this
Agreement, the Borrower covenants and agrees that it shall not, without the
prior written consent of the Secured Party (i) borrow against the Collateral or
any portion of the Collateral from any other person, firm or entity, except for
borrowings which are subordinate to the rights of the Secured Party, (ii) grant
or create or permit to attach or exist any mortgage, pledge, lien, charge or
other encumbrance, or security interest on, of or in any of the Collateral or
any portion of the Collateral except those in favor of the Secured Party or the
Permitted Liens, (iii) permit any levy or attachment to be made against the
Collateral or any portion of the Collateral, except those subject to the
Permitted Liens, or (iv) permit any financing statements to be on file with
respect to any of the Collateral, except financing statements in favor of the
Secured Party or those with respect to the Permitted Liens. The Borrower
shall faithfully preserve and protect the Secured Party’s security interest in
the Collateral and shall, at its own cost and expense, cause, or assist the
Secured Party to cause that security interest to be perfected and continue
perfected so long as each Note or any portion of either Note is outstanding,
unpaid or executory. For purposes of the perfection of the Secured Party’s
security interest in the Collateral in accordance with the requirements of this
Agreement, the Borrower shall from time to time at the request of the Secured
Party file or record, or cause to be filed or recorded, such instruments,
documents and notices, including assignments, financing statements and
continuation statements, as the Secured Party may reasonably deem necessary or
advisable from time to time in order to perfect and continue perfected such
security interest. The Borrower shall do all such other acts and things and
shall execute and deliver all such other instruments and documents, including
further security agreements, pledges, endorsements, assignments and notices, as
the Secured Party in its discretion may reasonably deem necessary or advisable
from time to time in order to perfect and preserve the priority of such security
interest as a first-priority security interest in the Collateral prior to the
rights of all third persons, firms and entities, subject to the Permitted Liens
and except as may be otherwise provided in this Agreement. The Borrower agrees
that a copy, photographic or other reproduction of this Agreement or a financing
statement is sufficient as a financing statement and may be filed instead of the
original.





8

--------------------------------------------------------------------------------

 

 



 

6.

Insurance. Risk of loss of, damage to or destruction of the Equipment, Inventory
and Fixtures is on the Borrower. The Borrower shall insure the Equipment,
Inventory and Fixtures against such risks and casualties and in such amounts and
with such insurance companies as is ordinarily carried by corporations or other
entities engaged in the same or similar businesses and similarly situated or as
otherwise reasonably required by the Secured Party in its sole discretion. In
the event of loss of, damage to or destruction of the Equipment, Inventory or
Fixtures during the term of this Agreement, the Borrower shall promptly notify
the Secured Party of such loss, damage or destruction. At the reasonable request
of the Secured Party,  the Borrower’s policies of insurance shall contain loss
payable clauses in favor of the Borrower and the Secured Party as their
respective interests may appear and shall contain provision for notification of
the Secured Party at least thirty (30) days prior to the termination of
such policy. At the request of the Secured Party, copies of all such policies,
or certificates evidencing the same, shall be deposited with the Secured Party.
If the Borrower fails to effect and keep in full force and effect such insurance
or fail to pay the premiums when due, the Secured Party may (but shall not be
obligated to), no sooner than five (5) business days after delivering written
notice to Borrower, do so for the account of the Borrower and add the cost
thereof to the amounts payable under either Note, upon five (5) days written
notice to Borrower. The Secured Party is irrevocably appointed attorney-in-fact
of the Borrower to endorse any draft or check which may be payable to the
Borrower in order to collect the proceeds of such insurance. Unless an Event of
Default has occurred and is continuing, the Secured Party will turn over to the
Borrower the proceeds of any such insurance collected by it on the condition
that the Borrower apply such proceeds either (i) to the repair of damaged
Equipment, Inventory or Fixtures; (ii) to the replacement of destroyed
Equipment, Inventory or Fixtures with Equipment, Inventory or Fixtures of the
same or similar type and function and of at least equivalent value (in the sole
judgment of the Secured Party), provided such replacement Equipment, Fixtures or
Inventory is made subject to the security interest created by this Agreement and
constitutes a first-priority security interest in the Equipment, Inventory and
Fixtures subject only to Permitted Liens and other security interests permitted
under this Agreement, and is perfected by the filing of financing statements in
the appropriate public offices and the taking of such other action as may be
necessary or desirable in order to perfect and continue perfected such security
interest; or (iii) to and for a purpose expressly agreed upon by Borrower and
the Secured Party. Any balance of insurance proceeds remaining in the possession
of the Secured Party after payment in full of the Note shall be paid over to the
Borrower or its order.

 

7.

Maintenance and Repair. The Borrower shall maintain the Equipment, Inventory and
Fixtures, and every portion thereof, in good condition, repair and working
order, reasonable wear and tear alone excepted, and shall pay and discharge all
taxes, levies and other impositions assessed or levied thereon, other than such
taxes, levies and other impositions being contested by Borrower in good faith,
as well as the cost of repairs to or maintenance of the same. If the Borrower
fails to do so, the Secured Party may (but shall not be obligated to), no sooner
than five (5) business days after delivering written notice to Borrower, pay the
cost of such repairs or maintenance and such taxes, levies or impositions for
the account of the Borrower and add the amount of such payments to the amounts
payable under either Note, upon five (5) day written notice to Borrower. 

 



9

--------------------------------------------------------------------------------

 

 

8.

Preservation of Rights Against Third Parties; Preservation of Collateral in
Secured Party’s Possession. Until such time as the Secured Party exercises its
right to effect direct collection of the Accounts and the Chattel Paper and
to effect the enforcement of the Borrower’s contract rights, the Borrower
assumes  full responsibility for taking any and all commercially reasonable
steps to preserve rights in respect of the Accounts and the Chattel Paper and
their contracts against prior parties. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of such of the
Collateral as may come into its possession from time to time if the Secured
Party takes such action for that purpose as the Borrower shall request in
writing, provided that such requested action shall not, in the judgment of the
Secured Party, impair the Secured Party’s security interest in the Collateral or
its right in, or the value of, the Collateral, and provided further that the
Secured Party receives such written request in sufficient time to permit the
Secured Party to take the requested action.

 

9.

Events of Default and Remedies.

 

(a) If any one or more of the Events of Default shall occur or shall exist, the
Secured Party may then or at any time thereafter, so long as such default shall
continue, foreclose the lien or security interest in the Collateral in any way
permitted by law, or upon thirty  (30) days’ prior written notice to the
Borrower, sell any or all Collateral at private sale at any time or place in one
or more sales, at such price or prices and upon such terms, either for cash or
on credit, as the Secured Party, in its commercially reasonable sole discretion,
may elect, or sell any or all Collateral at public auction, either for cash or
on credit, as the Secured Party, in its commercially reasonable sole discretion,
may elect, provided, that any such sale shall comply with applicable law, and at
any such sale, the Secured Party may bid for and become the purchaser of any or
all such Collateral.  Pending any such action the Secured Party may liquidate
the Collateral.

 

(b) If any one or more of the Events of Default shall occur or shall exist, the
Secured Party may then, or at any time thereafter, so long as such default shall
continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of the Borrower, without affecting the Borrower’s
liability under this Agreement or the Note. The Borrower hereby waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices
to which the Borrower may be entitled.

 

(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Secured Party shall have such
additional rights and remedies in respect of the Collateral or any
portion thereof as are provided by the Code and such other rights and remedies
in respect thereof which it may have at law or in equity or under this
Agreement, including without limitation the right to enter any premises where
Equipment, Inventory and/or Fixtures are located and take possession and control
thereof without demand or notice and without prior judicial hearing or
legal proceedings, which the Borrower hereby expressly waives.  

 

(d) The Secured Party shall apply the Proceeds of any sale or liquidation of the
Collateral, and, subject to Section 5, any Proceeds received by the Secured
Party from insurance, first to the



10

--------------------------------------------------------------------------------

 

 

payment of the reasonable costs and expenses incurred by the Secured Party in
connection with such sale or collection, including without limitation reasonable
attorneys’ fees and legal expenses;  second to the payment of the Note, whether
on account of principal or interest or otherwise as the Secured Party, in its
sole discretion, may elect, and then to pay the balance, if any, to the Borrower
or as otherwise required by law.  If such Proceeds are insufficient to pay the
amounts required by law, the Borrower shall be liable for any deficiency.

 

(e) Upon the occurrence and during the continuance of any Event of Default, the
Borrower shall promptly upon written demand by the Secured Party assemble the
Equipment, Inventory and Fixtures and make them available to the Secured Party
at a place or places to be designated by the Secured Party. The rights of the
Secured Party under this paragraph to have the Equipment, Inventory and Fixtures
assembled and made available to it is of the essence of this Agreement and the
Secured Party may, at its election, seek to enforce such right by an action in
equity for injunctive relief or specific performance, without the requirement of
a bond. 

 

(f) Without limiting any of Secured Party’s rights under this Agreement or at
law, if an Event of Default has occurred and is continuing, Secured Party may
offer in writing to Borrower to purchase all or a portion of the shares of
common stock of Sharecare, Inc. (“Sharecare”) held by Borrower (the “Sharecare
Stock”) on terms determined by Secured Party, which may include transfer of the
Sharecare Stock in full or partial satisfaction of the obligations secured by
this Agreement.  In the event that Secured Party delivers such written offer to
Borrower, Borrower shall promptly deliver written notice of such offer to
Sharecare and each of Sharecare’s stockholders in accordance with Section 3.1 of
that certain Right of First Refusal, Co-Sale, and Change of Control Agreement,
dated as of October 30, 2009, by and among Sharecare and each of Sharecare’s
stockholders party thereto (the “Stockholders’ Agreement”).  If none of
Sharecare or its stockholders exercises its respective right of first refusal in
accordance with the terms of the Stockholders’ Agreement to purchase the
Sharecare Stock, then Borrower shall transfer such shares of Sharecare Stock to
Secured Party.  Alternatively, if Sharecare or one or more of the stockholders
of Sharecare purchases such shares of Sharecare Stock in accordance with the
terms of the Stockholders’ Agreement, then the cash proceeds of such sale shall
be deemed to be Collateral hereunder and subject to the other terms of this
Agreement.  Borrower hereby represents and warrants to Secured Party that
Borrower is prohibited from pledging the Sharecare Stock as collateral for its
obligations under the Note.  Borrower acknowledges and agrees that the intent of
this clause (f) is to provide Secured Party with rights that are as
substantially similar as possible as the rights of a secured creditor under the
Code with respect to the Sharecare Stock.  The parties hereby agree and
acknowledge that a breach of Borrower’s obligations under this clause (f) (and
any other provision of this Agreement providing for an obligation other than the
payment of money) would result in severe and irreparable injury to Secured
Party, which injury could not be adequately compensated by an award of money
damages, and the parties therefore agree and acknowledge that Secured Party
shall be entitled to injunctive relief in the event of any breach of any such
term, condition or provision of this Agreement, or to enjoin or prevent such a
breach, including without limitation an action for specific performance hereof,
and the parties hereby irrevocably consent to the issuance of any such
injunction.  The parties further agree that no bond or surety shall be required
in connection therewith.

 



11

--------------------------------------------------------------------------------

 

 

10.

Defeasance. Notwithstanding anything to the contrary contained in this
Agreement, upon payment and performance in full of the Note, this Agreement
shall terminate and be of no further force or effect and the Secured Party shall
thereupon terminate its security interest in the Collateral, including promptly
filing a UCC-3 termination statement and taking such other actions necessary to
evidence such termination.  If the Secured Party does not promptly file a UCC-3
termination statement and take such other actions necessary to evidence such
termination, then Borrower is hereby authorized to file a UCC-3 termination
statement and take such other actions necessary to evidence such termination. 
Until such time, however, this Agreement shall be binding upon and inure to the
benefit of the parties, their successors and assigns, provided that, without the
prior written consent of the Secured Party, the Borrower may not assign this
Agreement or any of its rights under this Agreement or delegate any of its
duties or obligations under this Agreement and any such attempted assignment or
delegation shall be null and void. This Agreement is not intended and shall not
be construed to obligate the Secured Party to take any action whatsoever with
respect to the Collateral or to incur expenses or perform or discharge any
obligation, duty or disability of the Borrower.

 

11.

Miscellaneous.

 

(a) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(b) The rights, remedies, powers and privileges of the Secured Party under this
Agreement are cumulative and not exclusive of any rights or remedies which they
may otherwise have.

 

(c) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code. 

 

(d) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Secured Party’s security interest in
the Collateral, and the rights, duties and obligations of the Secured Party and
the Borrower with respect to the Collateral.  

 

(e)  The Secured Party acknowledges and agrees that it may receive confidential
information of Borrower pursuant to the terms of this Agreement.  The Secured
Party shall, and shall cause its Affiliates and their respective employees,
agents, accountants, legal counsel and other representatives and advisers to,
hold in strict confidence all, and not divulge, disclose or use any, such
confidential information of any kind concerning the Borrower, or its businesses
except in exercising its rights and obligations under this Agreement; provided,
 however, that the foregoing obligation of confidence shall not apply to (i)
information that is or becomes generally available to the public other than as a
result of a disclosure by the Secured Party or any of its Affiliates, employees,
agents, accountants, legal counsel or other representatives or advisers, and
(ii) information that is required to be disclosed by the Secured Party or any of
its employees, agents, accountants, legal counsel or other representatives or
advisers as a result of any applicable law, rule or regulation of any
Governmental Authority; and provided further that the Secured Party shall
promptly shall notify Borrower of any disclosure pursuant to clause (ii) of this
Section 11(e).





12

--------------------------------------------------------------------------------

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at
the beginning of this Security Agreement.    

 

 

 

 

 

BORROWER:

 

REMARK MEDIA, INC.,

a Delaware corporation

 

 

By: /s/ Theodore P. Botts            

Name:  Theodore P. Botts

Title:  Chairman of the Audit Committee of the Board of Directors

 

 

 

 

ACCEPTED BY:

 

DIGIPAC, LLC

a Delaware limited liability company

 

 

By: /s/ Kai-Shing Tao            

Name: Kai-Shing Tao

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

--------------------------------------------------------------------------------

 

 

Schedule I

 

1.

State(s) in which Collateral is located:  Georgia, New York

 

 

 

2.

Borrower Information:

 

Borrower

 

 

Name: Remark Media, Inc.

 

State of Organization:  Delaware

 

Type of Entity:  Corporation

 

Organization Number (DE): 4125738 8100

 

Former Name(s): HSW International, Inc.

 

Chief Place of Business (including books & records):  

 

Six Concourse Parkway

Suite 1500

Atlanta, GA 30328

 

Principal Executive Officer: Kai-Shing Tao

 

 

 

 

 

 

 

 

 

 

 

 



15

--------------------------------------------------------------------------------